PER CURIAM.
Paul H. Wicks, an inmate of the Federal Correctional Institution at Sandstone, Minnesota, has filed a request for writ of mandamus. He represents that on April 3, 1963, an application was made to the District Court of Silver Bow County requesting an immediate trial or, in the alternative, that charges pending against him be dismissed.
The Clerk of the Silver Bow County District Court advises that no such application has been filed in his office, nor is there any cause pending before said court involving Wicks.
The writ of mandate issues only where there is no speedy or adequate remedy in the ordinary course of law, and the person seeking it is entitled to have a clear legal duty performed by the inferior tribunal. No such showing is made by the applicant here.
The writ is denied and the proceeding dismissed.